           Case 8:13-bk-14355-ES                   Doc 64 Filed 10/02/18 Entered 10/02/18 14:06:04                                     Desc
                                                    Main Document     Page 1 of 4


 0

                                                                                             FOR COURT USE ONLY
 Jay K. Chien, SBN 251343
 Amrane Cohen, Chapter 13 Trustee
 770 The City Drive South, Suite 8500
 Orange, CA 92868
 Phone: (714) 621-0200 Fax (714) 621-0277




 Chapter 13 Trustee

                                           UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

 In re:                                                                                      CASE NUMBER 8:13-bk-14355-ES

      James Patrick Maher                                                                    CHAPTER 13




                                                                                             TRUSTEE’S COMMENTS ON OR OBJECTION
                                                                              Debtor(s).




                                                                                                              [No Hearing Required]



TRUSTEE’S COMMENTS ON OR OBJECTION TO:
☒         DEBTOR’S MOTION TO MODIFY PLAN OR SUSPEND PLAN PAYMENTS

☐         DEBTOR’S MOTION FOR AUTHORITY TO INCUR DEBT

☐         DEBTOR’S MOTION FOR AUTHORITY TO REFINANCE REAL PROPERTY

☐         DEBTOR’S MOTION FOR AUTHORITY TO SELL REAL PROPERTY

☐         OTHER:

The undersigned Chapter 13 Trustee, having reviewed Debtor’s Motion filed on                          9/24/18 as docket entry number
       60     , recommends:

☒         APPROVAL
Trustee recommends terms as follows:
     1) Proof of Claim #3 of student loan creditor Navient Solutions is to be paid directly outside the plan by the
         Debtor.
     2) No other changes to the terms and conditions of the plan.

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

 December 2012                                                          Page 1
                                                                                        F 3015-1.13.TRUSTEE.COMMENT.GENRL
        Case 8:13-bk-14355-ES                    Doc 64 Filed 10/02/18 Entered 10/02/18 14:06:04                                     Desc
                                                  Main Document     Page 2 of 4


      Debtor(s) are to file a declaration re non-receipt of objection to the motion on or after 10/18/18 if no objection is filed
by other parties. Debtor(s)’ Attorney to upload an electronic order approving the motion if no party objects or setting the
motion for a hearing if a party files an objection to the motion.
      ☐ See attached sheet.

☐     APPROVAL on the following conditions:

      ☐ See attached sheet.

☐     DISAPPROVAL for the following reasons:

      ☐ See attached sheet.

☐     Set for hearing.



Dated: 10/2/2018__                                                   /s/_ Amrane Cohen
                                                                     Amrane Cohen, Chapter 13 Trustee




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

 December 2012                                                        Page 2
                                                                                      F 3015-1.13.TRUSTEE.COMMENT.GENRL
       Case 8:13-bk-14355-ES                   Doc 64 Filed 10/02/18 Entered 10/02/18 14:06:04                                     Desc
                                                Main Document     Page 3 of 4




                                    [THIS PAGE INTENTIONALLY LEFT BLANK.]




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                       Page 3
                                                                                    F 3015-1.13.TRUSTEE.COMMENT.GENRL
              Case 8:13-bk-14355-ES                  Doc 64 Filed 10/02/18 Entered 10/02/18 14:06:04                                     Desc
                                                      Main Document     Page 4 of 4



                                           PROOF OF SERVICE OF DOCUMENT
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

     770 The City Drive South, Suite 8500, Orange, CA 92868

     A true and correct copy of the foregoing document entitled (specify): TRUSTEE’S COMMENTS ON OR OBJECTION TO:
     DEBTOR’S MOTION will be served or was served (a) on the judge in chambers in the form and manner required by LBR
     5005-2(d); and (b) in the manner stated below:

     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
     Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
     10/2/18, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
     following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

--   Amrane Cohen efile@ch13ac.com; United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
     Brian J Soo-Hoo ecf@bankruptcylawpros.com
                                                                                         ☐ Service information continued on attached page
     2. SERVED BY UNITED STATES MAIL:
     On (date) 10/2/18, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
     adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
     postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
     be completed no later than 24 hours after the document is filed.




                      James Patrick Maher
                      27 Via Lavendera
                      RanchoSantaMargarita, CA 92688
                                                                                         ☐ Service information continued on attached page
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
     for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _____, I served the following
     persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
     method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
--
     delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

     The Honorable Erithe A. Smith
                                                                                         ☐ Service information continued on attached page
     I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

       10/2/18                     Alexis Lopez                                                    /s/ Alexis Lopez
       Date                         Printed Name                                                   Signature




              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      December 2012                                                       Page 4
                                                                                          F 3015-1.13.TRUSTEE.COMMENT.GENRL
